 580DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalAssociation ofMachinists and Aero-spaceWorkers,DistrictNo 71,Local 778 andWhitaker Cable CorporationCase 17-CB-1522June 10, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHERceivesgoods and materials valued in excess of$50,000 from, and sells goods and materials valued inexcess of $50,000, outside the State of Missouri Thecomplaint alleges, the Respondent admits, and wefind thatWhitaker Cable Corporation is, and hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act We findthat it will effectuate the purposes of the Act to assertjurisdictionUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 17, issued a complaint and no-tice of hearing November 20, 1975, against Interna-tionalAssociation ofMachinists and AerospaceWorkers, District No 71, Local 778 The complaintalleges that the Respondent engaged in, and is engag-ing in, certain unfair labor practices affecting com-merce within the meaning of Sections 8(b)(1)(A) and2(6) and (7) of the National Labor Relations Act, asamended On January 9, 1976, the Respondent fileditsanswer denying the commission of unfair laborpractices and requesting that the complaint be dis-missedThe parties later stipulated the facts and jointlymoved to transfer the proceeding to the Board forfindings of fact, conclusions of law, and decision andorderA hearing before the making of findings offact and conclusions of law as well as a decision byan Administrative Law Judge were waived by theparties, who agree that no oral testimony is necessaryor desired The parties also agreed that the charge,the complaint and notice of hearing, the order re-scheduling the hearing, and the stipulation of factswith exhibits constitute the entire record in this pro-ceedingOn March 15, 1976, the Board granted the motionand approved the stipulation The General Counselhas filed a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the stipulation includ-ing exhibits, brief, and the entire record in this pro-ceeding, and hereby makes the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERWhitaker Cable Corporationmanufactures auto-motive supplies at its facilitiesin North Kansas City,Missouri In the courseand conductof its business,IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits,and we find that the Respondent is a labor organiza-tion within the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICEOn or about June 25, 1975, the employees of Whit-aker represented by the Respondent began an eco-nomic strike A picket line was established and wasmaintained until August 15, 1975, when the strikeendedEleanorWiber, an employee of Whitaker andmember of the Respondent, participated in the strikeoriginally, but, on August 4, wrote a letter of resigna-tion to the Respondent which was received and be-came effective no later than 9 30 on the morning ofthe 5th At 7 30 that same morning, Wiber crossedthe picket line and returned to workWiber contin-ued to cross, and to work behind, the picket linethrough August 15Internalunion charges were preferred againstWiber August 17 for crossing the picket line on vari-ous dates during the strike in violation of article I,section 3, of the International Association of Ma-chinists' constitutionOn September 15, Wiber wasadvised by letter that the Respondent's trial commit-tee had reviewed the charges against her and hadconcluded there was sufficient evidence for a trialand requested her presence at the trial The trial washeld September 26 as scheduledWiber did not ap-pear, but sometime between the date of the trial andOctober 14, 1975, the trial committee agreed to rec-ommend to Respondent's members that she be foundguilty and fined $950 $100 for each day the mem-bers found she had crossed and worked behind thepicket line, but only $50 for August 15 because thestrike had ended at noon IAt a regular meeting held October 14, those ofRespondent's members who were present voted byseparate secret ballot to concur with the trialcommittee's recommendations that Wiber be foundthe Employer annually directly purchasesand re-'Wiber was erroneously found to have returned to work August 4224 NLRB No 74 MACHINISTS, DISTRICT NO 71, LOCAL 778581guilty and be fined $950 Wiber was informed of theRespondent's actions by letter dated October 15It is now settled that a labor organization whichfines aformer member for postresignation conductviolates Section 8(b)(1)(A) of the Act, at least in theabsence of valid restrictions on resignation or post-resignationconduct which have been communicatedto, and consented to by, its membersN L R B vGranite State Joint Board, TextileWorkers Union ofAmerica, Local 1029 [International Paper Box Ma-chine Co],409 U S 213 (1972),Booster Lodge No405, International Association of Machinists & Aero-spaceWorkers [Boeing Co j v NLRB ,412 U S 84(1973) Thereis no issue ofany restrictions on resig-nation, asWiber's resignation was stipulated to havebeen effective Similarly, there is no issue with re-spect to restrictions on postresignation conduct be-causethe stipulated facts do not establish that Wiberwas ever given proper notice of any such restrictionArticle I, section 3, of the IAM constitution, whichWiber was found to have violated, is irrelevant in thiscontext a constitutional provision is not a substitutefor proper noticeUnited Paperworkers InternationalUnion,LocalNo 725, AFL-CIO (Boise SouthernCompany),220 NLRB 812 (1975) 2Accordingly,we conclude that the Respondentviolated Section 8(b)(1)(A) of the Act by fining Elea-nor Wiber for crossing the picket line and workingafter 9 30 a in, August 5, 1975, when her resignationbecame effective 3IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent set forth above,occurring in connection with the operations of theEmployer as set forth in section I, has a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States, and tendsto lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in,and is engaging in, an unfair labor practice, we shallorder it to cease and desist therefrom In order to2Unlike our concurring colleague,we do not believe that noting the ab-sence of an issue is to pass,or even to comment, on it We neither expressnor intimate any viewon Local LodgeNo 1994,International Association ofMachinists and Aerospace Workers,AFL-CIO(0 K Tool Company, Inc)215 NLRB 651 (1974)3Wiber returned to work at 7 30 a in on the 5th,and performed struckwork for 2 hours while still a member The fine is, to that extent lawfulBooster LodgeNo 405,International Association of Machinists and AerospaceWorkers(The Boeing Company),185 NLRB 380,382-383 (1970)effectuate the purposes of the Act, we shall also orderthe Respondent to rescind the unlawful portion ofthe fine, to refundpro rata,any money paid to it as aresult of the unlawful fine, with interest computed atthe rate of 6 percent per annum, and to post theattached noticeCONCLUSIONS OF LAW1The Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2The Respondent is a labor organization withinthemeaning of Section 2(5) of the Act3By fining Eleanor Wiber, who had duly re-signed from the Respondent, for her postresignationcrossing of the picket line and working at WhitakerCable Corporation, the Respondent restrained andcoercedWiber in the exercise of the rights guaran-teed her in Section 7 of the Act, and thereby engagedin, and is engaging in, an unfair labor practice withinthe meaning of Section 8(b)(1)(A) of the Act4The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, In-ternational Association of Machinists and AerospaceWorkers, District No 71, Local 778, North KansasCity,Missouri, its officers, agents, and representa-tives shall1Cease and desist from(a)Restraining or coercing employees who haveresigned from, and are no longer members of, Re-spondent, in the exercise of the rights guaranteedthem in Section 7 of the Act, by imposing fines onthem because of their postresignation conduct inworking at Whitaker Cable Corporation during theAugust 1975 strike(b) In any like or related manner restraining orcoercing employees in the exercise of the rights guar-anteed in Section 7 of the Act2Take the following affirmative action designedto effectuate the purposes of the Act(a)Rescind the fine levied against Eleanor Wiberbecause of her postresignation work for WhitakerCable Corporation, during the August 1975 strike,refund to her,pro rata,any money she may have paidas a result of such fine, plus interest computed at therate of 6 percent per annum, and expunge from itsrecords any reference to the fine levied against Elea-nor Wiber for her postresignation work 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix 114Copies of said notice, on forms provided by the Re-gionalDirector for Region 17, after being dulysigned by Respondent's authorized representatives,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material(c)Mail to the Regional Director for Region 17signed copies of said notice for posting by WhitakerCable Corporation, if the Company be willing, inplaces where notices to employees are customarilyposted Copies of said notice, to be furnished by theRegional Director for Region 17 after being dulysigned by the Respondent's authorized representa-tive, shall be returned forthwith to the Regional Di-rector(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-withMEMBER PENELLO, concurringI agree with my colleagues that Respondent violat-ed Section 8(b)(1)(A) but not with respect to the ra-tionale relied upon by themIn0 K Tool Company, Inc,sthe Board, after exa-mining the Supreme Court Decisions inGraniteState,'Boeing,' Allis-Chalmers,'andScofield,9con-cluded that it is unlawful for a union to impose a fineon a former member, who has tendered a valid resig-nation, for conduct following his resignation which isprohibited by the union's constitution but protectedby Section 7 of the Act Members Fanning and Jen-kins concurred in the result reached in that decisiononly because they felt that the employees were notgiven proper notice of the constitutional provision 104In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading ` Posted by Orderof the National Labor Relations Board shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'215NLRB 651 (1974)6 409 U S 213 (1972)7412 US 84 (1973)8Allis Chalmers Mfg Co v N L R B388 U S 175 (1967)9 Scofield v N L R B394 U S 423 (1969)10 In0K Tooltheemployeeswereinformed bytheir union of theirbeing chargedunderthe same provisioninvolved in this case In my view itIn the present case, my colleagues rely on the lackof notice which was the basis for the concurringopinion in 0K ToolThey, however, go beyondthat in their discussion in this case indicating that iftherewere proper notice there might be valid re-strictions that can be imposed on postresignationconduct 11 As indicated above, the Board clearly con-fronted that issue in 0K Tooland held that suchrestrictions are unlawfulAccordingly, for the rea-sons set forth by the majority in 0K Tool,I joinmy colleagues in finding the 8(b)(1)(A) violationis unlawful to place postresignation restrictions on former members regard-less of whether or not they were given notice of the constitutional provisionSeeBoise Southern Company,220 NLRB 812 (1975), In 8, with regard to myposition on this matter11My colleagues state that a fine on a former member for postresignationconduct violates Sec 8(b)(1)(A), "at least inthe absence of valid restrictionson resignation orpost-resignation conductwhich have been communicatedto and consented to by, its members " (Emphasis supplied )APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employeeswho have resigned from the Union and who, inthe exercise of the rights guaranteed in Section 7of the National Labor Relations Act, worked af-ter their resignation at Whitaker Cable Corpora-tion during the August 1975 strike by imposingfines on themWE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theNational Labor Relations ActWE WILL rescind the fine levied against Elea-nor Wiber because she worked at Whitaker Ca-ble Corporation after her resignation from Local778 during the August 1975 strike, refund anymoney she may have paid as a result of suchfine, plus interest, and expunge from our rec-ords any reference to the fine levied against herfor her postresignation workINTERNATIONAL ASSOCIATION OF MACHINISTSAND AEROSPACE WORKERS, DISTRICT No 71,LOCAL 778